[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-13874            ELEVENTH CIRCUIT
                                        Non-Argument Calendar          MARCH 28, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                               D.C. Docket No. 2:10-cr-14012-JEM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                                versus

JULIO CESAR BRAND,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (March 28, 2011)

Before CARNES, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

         Julio Cesar Brand appeals his 60-month sentence that was imposed after he

pleaded guilty to conspiracy to possess with intent to distribute 100 or more
marijuana plants, in violation of 21 U.S.C. §§ 846 and 841(a)(1). At Brand’s

sentence hearing he admitted, through his counsel, that a 60-month sentence was

the minimum sentence required by law and “ask[ed] the Court to go ahead and

sentence him to 60 months.” See 21 U.S.C. § 841(b)(1)(B). And he did not object

when he was given a 60-month sentence. He now contends, however, that the

district court violated Federal Rule of Criminal Procedure 32 by failing to ask him

personally whether he wished to speak at the sentence hearing.

      “[A] district court’s failure to afford a defendant the right of allocution will

be reviewed only for plain error where the defendant did not timely object.”

United States v. Dorman, 488 F.3d 936, 938 (11th Cir. 2007) (quoting United

States v. Prouty, 303 F.3d 1249, 1251 (11th Cir. 2002)). “We will correct plain

error only where (1) there is an error; (2) the error is plain or obvious; (3) the error

affects the defendant’s substantial rights in that it was prejudicial and not

harmless; and (4) the error seriously affects the fairness, integrity, or public

reputation of a judicial proceeding.” Id.

        Even assuming that the district court erred by not giving Brand an

opportunity to allocute, he was not prejudiced because he could not have received

a sentence of less than 60 months imprisonment—the minimum sentence required

by law. See 21 U.S.C. § 841(b)(1)(B). In fact, Brand does not even argue that he

                                            2
was prejudiced. There was no plain error.

      AFFIRMED.




                                       3